Appellant was convicted in the district court of assault with intent to murder, and his punishment fixed at two years in the penitentiary.
An inspection of the record shows that it contains no final judgment. Under the numerous authorities collated by Mr. Vernon on Page 870 of his Annotated C. C. P., this court will be compelled to dismiss the appeal from the lack of such judgment. In this connection and inasmuch as the record may be corrected by the insertion of such judgment if there be one, attention is also called to the fact that the case appears to have been tried before a special judge and there appears in the record no document exhibiting the selection or qualification of such judge. This should be done.
The appeal is dismissed.
Dismissed. *Page 47